Per Curiam.
The determination of all the questions raised in the record depends ujion a consideration of the evidence, and the movant has not briefed the evidence in accordance with the statute relating thereto (Civil Code of 1910, § 6093). There was not even an attempt made to abbreviate the evidence, and this court can not, under the law, consider the evidence thus brought up as a compliance with the statute requiring a brief of the evidence to be a condensed and succinct brief of the material portions of the oral testimony; and consequently the judgment of the trial court refusing a new trial must be affirmed. Smith v. Ray, 93 Ga. 253 (18 S. E. 525); Price v. High Co., 108 Ga. 145 (33 S. E. 956).

Judgment affirmed.


All the Justices concur, except Russell, G. J., who dissents.